DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. Applicant is encouraged to ensure English-language translations are 
With regard to claims 1-4, in claim 1, the recitation “the bottom” on line 6 lacks clear antecedent basis in the claims
With regard to claims 1-4, in claim 1, the recitation “the bottom of a work state of the distillation flask” on line 6-7 is confusing as to what is meant by “a work state” – one of ordinary skill in the art is unfamiliar with the term work state and the metes and bounds cannot be determined.
With regard to claims 1-4, in claim 1, the recitation “to realize accurate quantitative control of the concentrated liquid” on line 8-9 is confusing and is a narrative limitation that does not allow one to understand the clear metes and bounds of how this limitation is achieved as recited.
With regard to claims 1-4, in claim 1, the recitation “the bottom the quantitative tube” on line 13 lacks clear antecedent basis in the claims.
With regard to claims 1-4, in claim 1, the recitation “performs accurate discharge control of the concentrated liquid and sealing of the distillation flask” on line 15-16 is a subjective term “accurate” and therefore the metes and bounds of what constitutes accurate when read in this phrase is unclear.
With regard to claim 2, the recitation “connection is performed” is confusing as to what connection specifically is being referred to.
With regard to claim 2, the recitation “the two glass ground openings” lacks explicit antecedence for the term “two”.
With regard to claim 2, the recitation “to realize one-step capacity increase liquid discharge” is confusing and narrative as these metes and bounds of “one-step capacity” is subjective and has not clearly been defined therefore is not fully understood.
With regard to claim 2, the recitation “the quantitative capacity increase units comprise a plurality of quantitative capacity increase units” is confusing because applicant is self-referring to 
With regard to claim 2, the recitation “capacity requirements” is confusing as this is a subjective term that is not clearly defined by the specification and the metes and bounds are not clear.

With regard to claims 5-7, in claim 5, the recitation “to realize accurate quantitative control of the concentrated liquid” on line 8 is confusing and is a narrative limitation that does not allow one to understand the clear metes and bounds of how this limitation is achieved as recited.
With regard to claims 5-7, in claim 5, the recitation “the bottom the metering tube” on line 11 lacks clear antecedent basis in the claims.
With regard to claim 6, the recitation “to realize one-step capacity increase liquid discharge” is confusing and narrative as these metes and bounds of “one-step capacity” is subjective and has not clearly been defined therefore is not fully understood.
With regard to claim 2, the recitation “the metering capacity increase units comprise a plurality of metering capacity increase units” is confusing because applicant is self-referring to “metering capacity increase units” in order to say what these comprise and therefore the metes and bounds is not clearly defined. Additionally, earlier applicant uses a singular “unit” and then switches to “units” in this section – consistency is required.
With regard to claim 6, the recitation “capacity requirements” is confusing as this is a subjective term that is not clearly defined by the specification and the metes and bounds are not clear.

With regard to claims 8-12, in claim 8, the recitation “the bottom” on line 7 lacks clear antecedent basis in the claims
With regard to claims 8-12, in claim 8, the recitation “the bottom of a work state of the distillation flask” on line 7-8 is confusing as to what is meant by “a work state” – one of ordinary skill in the art is unfamiliar with the term work state and the metes and bounds cannot be determined.
With regard to claims 8-12, in claim 8, the recitation “to realize accurate quantitative control of the concentrated liquid” on line 9-10 and line 22 is confusing and is a narrative limitation that does not allow one to understand the clear metes and bounds of how this limitation is achieved as recited.
With regard to claims 8-12, in claim 8, the recitations:
“the bottom the quantitative tube” on line 14; and 
“the bottom of the metering tube” on line 25-26; 
each lacks clear antecedent basis in the claims.
With regard to claims 8-12, in claim 8, the recitation “performs accurate discharge control of the concentrated liquid and sealing of the distillation flask” on line 16-17 is a subjective term “accurate” and therefore the metes and bounds of what constitutes accurate when read in this phrase is unclear.
With regard to claim 9, the recitation “connection is performed” is confusing as to what connection specifically is being referred to.
With regard to claim 9, the recitation “the two glass ground openings” lacks explicit antecedence for the term “two”.
With regard to claim 9, the recitation “to realize one-step capacity increase liquid discharge” is confusing and narrative as these metes and bounds of “one-step capacity” is subjective and has not clearly been defined therefore is not fully understood.
With regard to claim 9, the recitation “the quantitative capacity increase units comprise a plurality of quantitative capacity increase units” is confusing because applicant is self-referring to “quantitative capacity increase units” in order to say what these comprise and therefore the metes and 
With regard to claim 10, the recitation “connection is performed” is confusing as to what connection specifically is being referred to.
With regard to claim 10, the recitation “the two glass ground openings” lacks explicit antecedence for the term “two”.
With regard to claim 10, the recitation “to realize one-step capacity increase liquid discharge” is confusing and narrative as these metes and bounds of “one-step capacity” is subjective and has not clearly been defined therefore is not fully understood.
With regard to claim 10, the recitation “the metering capacity increase units comprise a plurality of metering capacity increase units” is confusing because applicant is self-referring to “metering capacity increase units” in order to say what these comprise and therefore the metes and bounds is not clearly defined. Additionally, earlier applicant uses a singular “unit” and then switches to “units” in this section – consistency is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carl et al (US 2013/0153397) taken in combination with Zellweger (US 5,639,354).
With regard to claim 5, Carl teaches rotary distillation system (see title, abstract, Fig 1), comprising rotary evaporator flask 11, condenser 15 and distillation quantification assembly 17, the flask configured to be heated via a heating bath (not shown), the distillate quantification assembly 17 comprising first valve 23 between condenser bottom and assembly top, and second valve 27 from assembly bottom and outlet (collecting flask liquid release opening and associated first and second release valves claimed), Carl teaches filling is monitored of quantification assembly 17 via level sensor, weight or other means, the distillate outlet is connected to a storage container 31 (see Fig 1, [0028,0030]).
However, Carl does not teach the system comprising a frame nor the distillate quantification assembly comprising metering scale lines as claimed.
Zellweger teaches a distillation device that with rotating evaporator flask (see title, abstract), Zellweger teaches the device 1 comprises support frame for attaching and detaching components such as evaporator flask and condenser and holding the rotary drive (see Figs 1-4; C3:L65-C4:L32), Zellweger also teaches wherein product is collected in spherical collecting flask 4 above which is a distillate quantification assembly with metering lines (see Fig 1, C3:L65-C4:L5).

With regard to claim 6, Carl shows the tail end of distillate quantification assembly comprises receptacle container 31 that as shown in Fig 1 of Carl appears as an open flask. The skilled artisan would understand that via a duplication of parts spare flasks would be obvious to include to ensure continued operation and allow for collection of different distilled materials from the evaporator of Carl and therefore would comprises multiple distillate quantification assemblies via duplication of parts.
With regard to claim 7, the metering tube of modified Carl would include spherical expansion portion at lower part (see Zellweger flask 4 at bottom of metering tube)
Allowable Subject Matter
Claims 1-4 and 8-12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  Notwithstanding clarity issues as set forth avove, considering claims 1-4 and 8-12, in claims 1 and 8, the prior art does not fairly teach or suggest the claimed rotary evaporator capable of accurately quantifying concentrated liquid, comprising a support frame, a distillation flask and a condenser dismountably fixed on the support frame, and a concentrated liquid quantification assembly, wherein the distillation flask is configured to be heated through a heating assembly, and a bottom of the condenser is connected with a collecting flask; wherein a distillation flask liquid discharge opening is formed at the bottom of a work state of the distillation flask, and the distillation flask liquid discharge opening is connected  with the concentrated liquid quantification assembly to realize accurate quantitative control of the concentrated liquid; the concentrated liquid quantification assembly includes a quantitative tube with quantitative scale lines, a first liquid discharge valve and a second liquid discharge valve, liquid discharge of the concentrated liquid and sealing of the distillation flask are controlled through the second liquid discharge valve disposed at the bottom of the quantitative tube; the first liquid discharge valve is disposed at the distillation flask liquid discharge opening, and performs accurate discharge control of the concentrated liquid and sealing of the distillation flask.
Carl et al (US 2013/0153397) and Zellweger (US 5,639,354) as set forth above are regarded as the closest relevant prior art. Carl teaches inserting and removing materials through the neck of the evaporator flask via pump 51 (see Carl Fig 1), and Zellweger as set forth teaches the flask is removable, therefore neither Carl nor Zellweger teaches fitting the distillation flask as claimed with discharge opening and valving and metering systems as claimed.
Zimmerman et al (US 10,837,929) teaches a distillation evaporation system but does not teach the concentrated liquid quantification system as claimed.
Urvantsau et al (US 2018/0036648) teaches a distillation evaporation system but does not teach the concentrated liquid quantification system as claimed.
Genser (US 2003/0000651) teaches a distillation rotary evaporation system but does not teach the concentrated liquid quantification system as claimed.
Juodikis et al (US 4,528,635) teaches a distillation evaporation system but does not teach the concentrated liquid quantification system as claimed. 
Audeh et al (US 4,250,739) teaches a distillation evaporation system but does not teach the concentrated liquid quantification system as claimed. 
Hook (US 3,364,731) teaches a distillation evaporation system but does not teach the concentrated liquid quantification system as claimed. 
Ellerbe Jr (US 5,053,111) teaches a heated band distillation evaporation system for a household water purification include a drain but does not teach the concentrated liquid quantification system associated with rotary evaporator as claimed.
Medvey et al (US 4,759,825) teaches a distillation rotary evaporation system but does not teach the concentrated liquid quantification system as claimed.
Kozlenko et al (US 2018/0345271) teaches a device for dispensing precise aliquots of liquid, however does not teach this associated with a rotary evaporator as claimed and the skilled artisan would not be motivated to add the device for a rotary evaporator to measure concentrate.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MILLER whose telephone number is (571)270-1603.  The examiner can normally be reached on Monday - Friday 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/JONATHAN MILLER/Primary Examiner, Art Unit 1772